DETAILED ACTION
This action is pursuant to the claims filed on 11/08/2021. Claims 1, 3-6, 8-14, 16-22, and 30-38 are pending. A final action on the merits of claims 1, 3-6, 8-14, 16-22, and 30-38 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16-20, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “such that the junction is within the recess to form an arrow structure as a result of the probe tip being partially formed between sides of the pillar and respective ends of the base of the probe tip.” The metes and bounds of this limitation are indefinite. It is unclear how the probe tip is partially formed between sides of the pillar and between these four structures. For example, a location between structure 1 and 2 would also be between structure 1 & 3 and 1 & 4, but not between structures 2 & 3, 2 & 4, and 3 & 4. As such, it is unclear what spatial location of the probe tip qualifies as “between” these four structures.
 Claim 16 recites the limitation “one or more active circuits embedded in the multi-layered device”. It is unclear if the one or more active circuits are intended to be distinct circuits from the circuitry claimed in claim 1 or if the one or more active circuits are intended to comprise the circuitry of claim 1. For examination purposes, the one or more active circuits are will be interpreted to define the same structure as the circuitry of claim 1. Claims 17-20 inherit this deficiency. 
Claim 17 recites the limitation “the one or more active circuits comprise circuitry for stimulation”. It is unclear if the circuitry for stimulation is attempting to claim antecedent basis to the stimulation circuitry of claim 1 or if this circuitry for stimulation defines a second distinct stimulation circuitry. For examination purposes, this limitation will be interpreted to read as the same stimulation circuitry from claim 1.  Claim 18 inherits this deficiency.
Claim 19 recites “the one or more active circuits comprise circuitry for one or more of the following: the signal collection, the signal processing, the data analysis, or data transfer.” It is unclear if the one or more active circuits are intending to recite the same structure of “the circuitry comprising signal collection, signal processing, data analysis, and stimulation” recited 
Claim 35 recites the limitation "the heat spreading material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 35 recites “a breathable material”. It is unclear if this limitation is attempting to claim antecedent basis to “a breathable material” of claim 1. For examination purposes, this limitation will be interpreted to read “a heat spreading material comprising the breathable material”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 11-14, 16, 17, 19-21, 30-31, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg (U.S. PGPub No. 2006/0085056) in view of Schulman (U.S. PGPub No. 2007/0067007).
Regarding claim 1, Schouenborg teaches an apparatus (Fig 1), comprising: a plurality of metallic probes in one or more arrays configured as a transdermal smart patch (Figs 4-5, electrode elements 24/25); and a substrate mechanically and electrically connected on one side of the substrate to the plurality of metallic probes (Figs 4-5, electrode plate element 22, 22’, 22’’ made polyurethane or silicone rubber [0060]); wherein the plurality of metallic probes comprise a pillar having a top surface connected at a first end to the substrate (Figs 4-5, pillars 24 connected to substrate 22 at bands 23), wherein a bottom surface of the substrate mates with the top surfaces of the pillars at pads on the substrate providing electrical and physical connections between the substrate and the pillars (Figs 4-5, copper bands 23 provide physical and electrical connection in substrate 22); wherein the pads reside within the substrate and have a surface that is flush with the bottom surface of the substrate at a point where respective upper portions of the pillars contact the bottom surface of the substrate (See Figs 4-5, bands 23 are in substrate 22 and flush with bottom surface of substrate), wherein the respective upper portions of the pillars are outside the substrate and configured for transdermal operation (Fig 5, entirety of pillar 24 is configured for transdermal operation); wherein the plurality of metallic probes further comprise a probe tip (Fig 4, probe tip 25), the pillar and probe tip of each metallic probe together forming a transdermal anchor structure (Fig 5, probe tip 25 and pillar 24 form anchor structure in skin); wherein the substrate comprises a plurality of vias ([0025]); wherein at least some of the plurality of vias are openings that are not metallized and unfilled or filled with a via layer of breathable material ([0025] through holes allow moisture to evaporate from skin); wherein the transdermal smart patch comprises stimulation circuitry to provide stimulation via the array of metallic probes ([0053] describes circuitry to provide stimulation via the metallic probes to the subject).
Schouenborg fails to teach circuitry embedded and built into the substrate, the circuitry comprising signal collection, signal processing, data analysis, and stimulation; at least some of the plurality of vias are metallized and connect the circuitry embedded and built into the substrate; wherein the transdermal smart patch comprises signal collection circuitry to sense bio-electric signals.
In related prior art, Schulman teaches a similar apparatus (Fig 1) wherein circuitry is embedded and built into the substrate (Fig 2 and [0045]; electronic components 18 built and embedded into substrate 14 via lid 84 comprised of material similar to substrate 14; examiner notes [0045] discloses material selection of lid 84 as a substrate material, therefore the structure , the circuitry comprising signal collection, signal processing, data analysis, and stimulation ([0044] electronic components 18 are components known to those skilled in the art such as signal collection, processing, and data analysis; [0034] discloses sensing and stimulating capability); and a plurality of metallized vias to connect to the circuitry embedded and built into the substrate (Fig 2 feedthrough pins 34 define metallized vias to connect circuitry); wherein the transdermal smart patch comprises the signal collection circuitry to sense bio-electric signals, and the stimulation circuitry to provide stimulation via the array of metallic probes ([0034] discloses sensing and stimulating capability of electrodes 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuitry of Schouenborg in view of Schulman to incorporate circuitry embedded and built into the substrate comprising signal collection, signal processing, data analysis, and stimulation circuitry and to provide metallized vias. Providing such circuitry with corresponding metallized vias would be obvious to one of ordinary skill in the art as the use of such circuitry and vias to electrically connect circuit components is well-known in the art to yield expected results providing well-known circuitry for data processing and vias to electrically interconnect elements of said circuitry ([0044] disclosing well-known circuitry as embedded within substrate to yield ‘smart’ array). Furthermore, providing the apparatus with the signal collection and stimulation circuitry advantageously allows the device to operate between a stimulation and a sensing mode as needed ([0034] and [0049] disclosing operation modes and capability for sensing and stimulating).
Regarding claim 3, in view of the combination of claim 1 above, Schouenborg further teaches wherein the anchor structure for a probe comprises a pillar connected at a first end to the substrate and at a second end to a tip (Fig 4, pillar 24 connected at substrate 22 and tip 25 at each end), and wherein a width of the pillar is less than a width of the tip at a junction where the pillar and tip are connected (Fig 4, width of tip 25 tapers at junction where tip 25 and pillar 24 connect).
Regarding claim 6, in view of the combination of claim 1 above, Schouenborg further teaches wherein at least some of the plurality of metallic probes comprise a pillar connected at a first end to the substrate and at a second end to a tip (Fig 4, pillar 24 connected to substrate 22 at first end and tip 25 at second end).
Regarding claims 11-14, in view of the combination of claim 1 above, Schulman further teaches wherein the substrate comprises a multi-layered device (Fig 2, substrate 14 and lid 84 define a multi-layered device with electronic components 18 embedded within; examiner notes [0045] discloses material selection of lid 84 as a substrate material, therefore the structure of ‘substrate’ 14 and ‘lid 84’ are interpreted to define a multi-layered substrate device comprising embedded circuitry 18 therein) and the at least some of the plurality of vias that are metallized electrically connect two or more of the layers (Fig 2 feedthrough pins 34 define metallized vias that electrically connect upper layer with at least one other layer of substrate 14 and electronics 18), and wherein the substrate comprises one or more active circuits embedded in the multi-layered device ([0034 & 0044] disclosing active circuits); wherein the one or more active circuits comprise circuitry for one or more of the following: the signal collection, the signal processing, the data analysis, data transfer, or the stimulation ([0044] disclosing well-known circuitry embedded in multi-layer substrate to yield smart device such as at least signal processing and collection); further comprising one or more elements attached to the substrate, the one or more elements comprising one or more of the following: an integrated circuit, microelectromechanical systems, an optical element or a group of optical elements, an antenna, a semiconductor heat spreader, an energy scavenging unit, a battery, or a capacitor ([0044] disclosing electronic components 18 comprising at least integrated circuit and capacitors). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the substrate and circuitry of Schouenborg in view of Schulman to incorporate the multi-layered substrate device with one or more active circuits including signal collection, processing, stimulation, an integrated circuit, and capacitor to arrive at the device of claims 11-14. Providing such circuitry and multi-layered substrate device active circuits would be obvious to one of ordinary skill in the art to yield expected results of providing a device with embedded circuitry to provide a ‘smart’ device ([0044] disclosing well-known circuitry embedded in multi-layer substrate to yield smart device).
Regarding claim 16, in view of the combination of claim 1 above, Schulman further teaches wherein the substrate comprises a multi-layered device, and one or more active circuits (Fig 2, substrate 14 and lid 84 define a multi-layered device with electronic components 18 embedded within; examiner notes [0045] discloses material selection of lid 84 as a substrate material, therefore the structure of ‘substrate’ 14 and ‘lid 84’ are interpreted to define a multi-layered substrate device comprising embedded circuitry 18 therein). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the substrate and circuitry of Schouenborg in view of Schulman to incorporate the multi-layered substrate device with one or more active circuits to arrive at the device of claim 16. Providing such circuitry and multi-layered substrate device active circuits would be obvious to one of ordinary skill in the art to yield expected results of 
Regarding claim 17, in view of the combination of claim 16 above, Schouenborg further teaches wherein the one or more active circuits comprise circuitry for stimulation ([0026] discloses circuitry for stimulation).
Regarding claim 19, in view of the combination of claim 16 above, Schulman further teaches wherein the one or more active circuits comprise circuitry for one or more of the following: the signal collection, the signal processing, the data analysis, or data transfer ([0044] disclosing well-known circuitry embedded in multi-layer substrate to yield smart device such as at least signal processing and collection). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the substrate and circuitry of Schouenborg in view of Schulman to incorporate the multi-layered substrate device with one or more active circuits to arrive at the device of claim 19. Providing such circuitry and multi-layered substrate device active circuits would be obvious to one of ordinary skill in the art to yield expected results of providing a device with embedded circuitry to provide a ‘smart’ device ([0044] disclosing well-known circuitry embedded in a multi-layer substrate device to yield smart device).
Regarding claims 20-21, in view of the combination of claims 1 and 16 above, Schulman further teaches further comprising one or more elements attached to the substrate, the one or more elements comprising one or more of the following: an integrated circuit, microelectromechanical systems, an optical element or a group of optical elements, an antenna, a semiconductor heat spreader, an energy scavenging unit, a battery, or a capacitor ([0044] disclosing electronic components 18 comprising at least integrated circuit and . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the substrate and circuitry of Schouenborg in view of Schulman to incorporate the multi-layered substrate device with one or more active circuits to arrive at the device of claims 20-21. Providing such circuitry and multi-layered substrate device active circuits would be obvious to one of ordinary skill in the art to yield expected results of providing a device with embedded circuitry to provide a ‘smart’ device ([0044] disclosing well-known circuitry embedded in a multi-layer substrate to yield smart device).
Regarding claim 30, Schouenborg teaches an apparatus (Fig 1), comprising: a plurality of metallic probes in one or more arrays configured as a transdermal smart patch (Fig 4 Figs 4-5, electrode elements 24/25); and a substrate mechanically and electrically connected on one side of the substrate to the plurality of metallic probes (Figs 4-5, electrode plate element 22, 22’, 22’’ made polyurethane or silicone rubber [0060]); wherein the plurality of metallic probes comprise a pillar having a top surface connected at a first end to the substrate (Fig 4, pillar 24 connected to substrate 22 at top surface), wherein a bottom surface of the substrate mates with the top surfaces of the pillars at pads on the substrate providing electrical and physical connections between the substrate and the pillars (Figs 4-5, copper bands 23 provide physical and electrical connection in substrate 22); wherein the pads reside within the substrate and have a surface that is flush with the bottom surface of the substrate at a point of contact of the top surfaces of the pillars (See Figs 4-5, bands 23 are in substrate 22 and flush with bottom surface of substrate); the point of contact being defined as a transition of the pillars from being outside the substrate and configured for transdermal operation to contacting the bottom surface of the substrate (bands 23 are located where the ; wherein the plurality of metallic probes further comprise a probe tip (probe tip 25), the pillar and probe tip of each metallic probe together forming a transdermal anchor structure (Fig 5, probe tip 25 and pillar 24 form anchor structure in skin); wherein the substrate comprises a plurality of vias ([0025] through holes allow moisture to evaporate from skin); wherein at least some of the plurality of vias are openings that are not metallized and unfilled or filled with a via layer of breathable material ([0025] through holes allow moisture to evaporate from skin); wherein the transdermal smart patch comprises stimulation circuitry to provide stimulation via the array of metallic probes ([0053] describes circuitry to provide stimulation via the metallic probes to the subject).
Schouenborg fails to teach circuitry embedded and built into the substrate, the circuitry comprising signal collection, signal processing, data analysis, and stimulation; at least some of the plurality of vias are metallized and connect the circuitry embedded and built into the substrate; wherein the transdermal smart patch comprises signal collection circuitry to sense bio-electric signals.
In related prior art, Schulman teaches a similar apparatus (Fig 1) wherein circuitry is embedded and built into the substrate (Fig 2 and [0045]; electronic components 18 built and embedded into substrate 14 via lid 84 comprised of material similar to substrate 14; examiner notes [0045] discloses material selection of lid 84 as a substrate material, therefore the structure of ‘substrate’ 14 and ‘lid 84’ are interpreted to a single multi-layered substrate device with electronic components 18 embedded within), the circuitry comprising signal collection, signal processing, data analysis, and stimulation ([0044] electronic components 18 are components known to those skilled in the art such as signal collection, processing, and data analysis; [0034] and a plurality of metallized vias to connect to the circuitry embedded and built into the substrate (Fig 2 feedthrough pins 34 define metallized vias to connect circuitry); wherein the transdermal smart patch comprises the signal collection circuitry to sense bio-electric signals, and the stimulation circuitry to provide stimulation via the array of metallic probes ([0034] discloses sensing and stimulating capability of electrodes 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuitry of Schouenborg in view of Schulman to incorporate circuitry embedded and built into the substrate comprising signal collection, signal processing, data analysis, and stimulation circuitry and to provide metallized vias. Providing such circuitry with corresponding metallized vias would be obvious to one of ordinary skill in the art as the use of such circuitry and vias to electrically connect circuit components is well-known in the art to yield expected results providing well-known circuitry for data processing and vias to electrically interconnect elements of said circuitry ([0044] disclosing well-known circuitry as embedded within substrate to yield ‘smart’ array). Furthermore, providing the apparatus with the signal collection and stimulation circuitry advantageously allows the device to operate between a stimulation and a sensing mode as needed ([0034] and [0049] disclosing operation modes and capability for sensing and stimulating).
Regarding claim 31, in view of the combination of claim 30 above, Schulman further teaches wherein the substrate comprises a multi-layered device (Fig 2, substrate 14 and lid 84 define a multi-layered device with electronic components 18 embedded within; examiner notes [0045] discloses material selection of lid 84 as a substrate material, therefore the structure of ‘substrate’ 14 and ‘lid 84’ are interpreted to define a multi-layered substrate device comprising embedded circuitry 18 therein) and the at least some of the plurality of vias that are metallized electrically connect two or more of the layers (Fig 2 feedthrough pins 34 define metallized vias that electrically connect upper layer with at least one other layer of substrate 14 and electronics 18), and wherein the substrate comprises one or more active circuits embedded in the multi-layered device ([0034 & 0044] disclosing active circuits). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the substrate and circuitry of Schouenborg in view of Schulman to incorporate the multi-layered substrate device with one or more active circuits to arrive at the device of claim 31. Providing such circuitry and multi-layered substrate device active circuits would be obvious to one of ordinary skill in the art to yield expected results of providing a device with embedded circuitry to provide a ‘smart’ device ([0044] disclosing well-known circuitry embedded in multi-layer substrate to yield smart device).
Regarding claim 38, Schouenborg/Schulman teach the device of claim 1 above.
An alternative embodiment of Schouenborg discloses wherein the substrate is inflexible ([0039] stiff electrode plate as alternative to flexible electrode plate as disclosed in abstract and claim 1).
Schulman further teaches wherein the substrate is inflexible ([0039] rigid substrate 14). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the substrate of Schouenborg in view of Schulman to incorporate an inflexible substrate to arrive at the device of claim 38. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known substrate material (Schouenborg abstract, claim 1, and [0039] disclosing flexible substrate) for another well-known substrate material (Schouenborg abstract, claim 1, and [0039] .
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg in view of Schulman as applied to claims 1 and 3 respectively, and in further view of Thota (U.S. PGPub No. 2014/0128950).
Regarding claim 4, Schouenborg/Schulman teach the device of claim 3 as stated above.
Schouenborg fail to teach wherein the tip has a pyramid shape with a vertex and a base, the junction is at the base and the width of the base is larger than the width of the pillar at the junction.
In related prior art, Thota teaches a similar anchor structure (Fig 13 anchoring structure 17) wherein the tip has a pyramid shape with a vertex (Fig 13 tip of anchoring structure 17 defines a vertex) and a base (proximal end of anchoring structure 17), the junction is at the base and the width of the base is larger than the width of the pillar at the junction (base of anchoring structure meets the pillar at a junction; base has a larger width to receive the pillar). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe tip of Schouenborg in view of Schulman and Thota to incorporate the pyramid shape probe tip to arrive at the device of claim 4. Doing so would advantageously provide the probe tip with an anchoring structure to better facilitate engagement with the target tissue.
Regarding claim 5, Schouenborg teaches the device of claim 1 as stated above.
Schouenborg fail to teach wherein the probe tip comprises a vertex and a base; wherein a junction where one of the plurality of pillars meets the probe tip is at the base; wherein the width of the base is larger than the width of the pillar at the junction to form the transdermal anchor 
In related prior art, Thota teaches a similar anchor structure (Fig 13 anchoring structure 17) wherein the probe tip comprises a vertex and a base (Fig 13 anchoring structure 17 has a vertex at the distal end and base at its proximal end); wherein a junction where one of the plurality of pillars meets the probe tip is at the base (Fig 13 pillar meets base of anchoring structure 17 defined by a junction); wherein the width of the base is larger than the width of the pillar at the junction to form the transdermal anchor structure (Fig 13, pillar is received in a recess of the base, therefore the width of base is larger than the width of the pillar); and wherein the probe tip comprises a recess within the base such that the junction is within the recess to form an arrow structure (Fig 13, anchoring structure 17 defines a recess at proximal end to receive the pillar within said recess to form an arrows structure) as a result of the probe tip being partially formed between the sides of the pillar and respective ends of the base of the probe tip (See modified Fig 13 below; the distal end of the probe tip is partially formed between the sides of both the pillar and the ends of the base (i.e., there is a portion of the probe tip that has a width smaller than the width of the pillar and ends of the base of the probe tip); examiner further notes this is a product-by-process limitation which need not be taught by the prior art in order to reject the claim as the prior art discloses the same shape of the arrow structure). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe tip of Schouenborg in view of Thota to incorporate the pyramid shape probe tip with a base, recess, and vertex to arrive .

    PNG
    media_image1.png
    345
    777
    media_image1.png
    Greyscale

Claims 8 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg in view of Schulman as applied to claim 1, in view of Diubaldi (U.S. PGPub No. 2009/0132018).
Regarding claim 8, Schouenborg/Schulman teaches the device of claim 1 as stated above.
Schouenborg fails to teach the apparatus comprises a spanning layer of breathable material connected to the substrate, and spanning the substrate, on a side of the substrate opposite the side of the substrate connected to the plurality of metallic probes.
In related smart patch prior art, Diubaldi teaches a similar smart patch (Fig 3) comprising a spanning layer of breathable material connected to the substrate (Fig 3 breathable and waterproof material 116), and spanning the substrate (Fig 9a, breathable material spans the entire length of substrate 102; [0015]), on a side of the substrate opposite the side of the substrate connected to the plurality electrodes (Fig 3 breathable material 116 is on opposite side of substrate 102 with respect to the electrodes). Therefore it would have been 
Regarding claim 35, Schouenborg/Schulman teaches the device of claim 1 as stated above.
Schouenborg/Schulman fail to teach wherein the heat spreading material comprises a breathable material. 
In related smart patch prior art, Diubaldi teaches a similar smart patch (Fig 3) comprising a spanning layer of breathable material connected to the substrate (Fig 3 breathable and waterproof material 116). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schouenborg in view of Schulman and Diubaldi to incorporate a breathable material connected to the substrate to function as a heat spreader to arrive at the device of claim 35. Doing so would advantageously provide the smart patch with a breathable material to vent moisture from the smart patch ([0019]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg in view of Schulman as applied to claim 1, in view of Rogers (U.S. PGPub No. 2013/0041235).
Regarding claims 9, Schouenborg/Schulman teaches the device of claim 1 as stated above. 
Schouenborg fail to teach a heat spreading material connected to the substrate on a side of the substrate opposite the side of the substrate connected to the plurality of metallic probes.
In related prior art, Rogers teaches a similar smart patch wherein a barrier layer encapsulates a substrate ([0009]); wherein the barrier layer comprises a heat spreader to limit heat transfer from the electronic device to the tissue ([0077]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schouenborg in view of Schulman and Rogers to incorporate a heat spreader connected to the substrate on an opposite side of the metallic probes to arrive at the device of claim 9. Doing so would have advantageously provided the device with the ability to limit heat transfer to the tissue to an amount that does not adversely affect the tissue ([0077]).
Regarding claim 10, in view of the combination of claim 1 as stated above, Schouenborg at least one of the plurality of vias are used for ventilation ([0025] through holes allow moisture to evaporate from skin (i.e., ventilation)).
Schouenborg fails to teach a heat spreading material connected to the substrate on a side of the substrate opposite the side of the substrate connected to the plurality of metallic probes; wherein at least one of the plurality of vias are used for heat spreading; and wherein the heat spreading material covers the at least one of the plurality of vias used for heat spreading, but does not cover the at least one of the plurality of vias used for ventilation.
In related prior art, Rogers teaches a similar smart patch wherein a barrier layer encapsulates a substrate ([0009]); wherein the barrier layer comprises a heat spreader to limit heat transfer from the electronic device to the tissue ([0077]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schouenborg in view of Schulman and Rogers to incorporate a .
Claims 18, 22 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg in view of Schulman as applied to claim 1, and in further view of Wolpaw (U.S. PGPub No. 2014/0039571).
Regarding claim 18, Schouenborg/Schulman teaches the device of claim 1 as stated above. Schulman further teaches wherein the electronics components may comprise any components known in the art ([0044]).
Schouenborg/Schulman are silent to the substrate comprises one or more interfaces.
In related prior art, Wolpaw teaches a system comprising a network interface (Fig 5 wifi) to provide received signals to/from a remote device (see Fig 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention o have modified the device of Schouenborg in view of Schulman and Wolpaw to incorporate at least one network interface to arrive at the device of claim 18. Doing so would advantageously provide the device with the capability to collect, store, and deliver recorded data to a clinician to analyze at a later time ([0110]).
Regarding claims 22 and 34, Schouenborg/Schulman teaches the device of claim 1 as stated above, 
Schouenborg fails to teach one or more network interfaces, and the signal collection circuitry is configured to collect signals from the plurality of probes and to cause data 
Wolpaw teaches one or more network interfaces (Fig 5 wifi), the signal collection circuitry configured to collect signals from the plurality of probes (Fig 6 recording path) and to cause data corresponding to the signals to be transmitted to a remote device over the one or more network interfaces (Fig 5 signals are transmitted to remote devices via wifi); wherein the remote device wirelessly transmits, via a wireless link, data corresponding to the signals to a server within a network (Fig 5 data transmitted from remote device to internet cloud); wherein the server is configured to i) perform analysis of the data corresponding to the signals (Fig 5 and 11c, analysis performed on data and shown on personal computer 35; examiner notes analysis is performed in the form of formatting the data into the graphs and providing a clinician with summary values as described in [0110]); and ii) provide access to the data corresponding to the signals ([0110] server provides a clinician access to data via a personal computer 35 at a later time). .
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg in view of Schulman, in view of Rogers, and in further view of Shah (U.S. PGPub No. 2014/0378993). 
Regarding claims 32-33, Schouenborg teaches an apparatus (Fig 1), comprising: a plurality of electrically conductive metallic probes in one or more arrays configured as a transdermal smart patch (Fig 4 Figs 4-5, electrode elements 24/25); and a substrate mechanically and electrically connected on one side of the substrate to the plurality of metallic probes (Figs 4-5, electrode plate element 22, 22’, 22’’ made polyurethane or silicone rubber [0060]); wherein the plurality of metallic probes comprise a pillar having a top surface connected at a first end to the substrate (Fig 4, pillar 24 connected to substrate 22 at top surface), wherein a bottom surface of the substrate mates with the top surfaces of the pillars at pads on the substrate providing electrical and physical connections between the substrate and the pillars (Figs 4-5, copper bands 23 provide physical and electrical connection in substrate 22); wherein the pads reside within the substrate and have a surface that is flush with the bottom surface of the substrate at a point of contact of the top surfaces of the pillars and the bottom surface of the substrate (See Figs 4-5, bands 23 are in substrate 22 and flush with bottom surface of substrate), the pillars further comprising respective upper portions immediately below the respective top surfaces of the pillars and the bottom surfaces of the substrate (Figs 4-5, upper portions of pillars defined as portion immediately adjacent the upper most portion of pillar nearest to the substrate 22), wherein the respective upper portions of the pillars are outside the substrate and configured for transdermal operation (Fig 5, upper portion of pillars 24 nearest substrate 22 are configured for transdermal operation); wherein the plurality of metallic probes further comprise a probe tip (probe tip , the pillar and probe tip of each metallic probe together forming a transdermal anchor structure (Fig 5, probe tip 25 and pillar 24 form anchor structure in skin); wherein the substrate comprises a plurality of vias ([0025] through holes allow moisture to evaporate from skin); wherein at least some of the plurality of vias are openings that are not metallized and unfilled or filled with a via layer of breathable material ([0025] through holes allow moisture to evaporate from skin); and at least one of the plurality of vias is used for ventilation ([0025] unfilled through holes are for ventilation); wherein the transdermal smart patch comprises circuitry to sense bio-electrical signals or provide stimulation via the array of metallic probes ([0053] describes circuitry to provide stimulation via the metallic probes to the subject).
Schouenborg fails to teach and at least some of the plurality of vias are metallized; wherein the substrate comprises a multi- layered device and the at least some of the plurality of vias that are metallized electrically connect two or more of the layers, and wherein the substrate comprises one or more active circuits embedded in the multi-layered device.
Schulman teaches wherein the substrate comprises a multi-layered device (Fig 2, substrate 14 and lid 84 define a multi-layered device with electronic components 18 embedded within; examiner notes [0045] discloses material selection of lid 84 as a substrate material, therefore the structure of ‘substrate’ 14 and ‘lid 84’ are interpreted to define a multi-layered substrate device comprising embedded circuitry 18 therein) and the at least some of the plurality of vias that are metallized electrically connect two or more of the layers (Fig 2 feedthrough pins 34 define metallized vias that electrically connect upper layer with at least one other layer of substrate 14 and electronics 18). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the substrate and circuitry of Schouenborg in view of Schulman to incorporate the 
Schouenborg fails to teach a heat spreading material connected to the substrate on a side of the substrate opposite the side of the substrate connected to the plurality of metallic probes; wherein the heat spreading material covers the at least one of the plurality of vias used for heat spreading, but does not cover the at least one of the plurality of vias used for ventilation
In related prior art, Rogers teaches a similar smart patch wherein a barrier layer encapsulates a substrate ([0009]); wherein the barrier layer comprises a heat spreader to limit heat transfer from the electronic device to the tissue ([0077]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schouenborg in view of Schulman and Rogers to incorporate a heat spreader connected to the substrate on an opposite side of the metallic probes and covering at least one of the plurality of vias for heat spreading, but does not cover the at least one ventilation via. Doing so would have advantageously provided the device with the ability to limit heat transfer to the tissue to an amount that does not adversely affect the tissue ([0077]).
Schouenborg is silent to the structural rigidity of the metallic probes being inflexible.
In related prior art, Shah teaches a similar apparatus comprising a metallic probe ([0005] and Fig 1) and further teaches wherein probes must be sufficiently rigid to penetrate tissue ([0005]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic probes of .
Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg in view of Schulman as applied to claim 1, and in further view of Goldwasser (U.S. PGPub No. 2014/0148872). 
Regarding claim 36, the Schouenborg/Schulman combination teaches the device of claim 1 as stated above. Schulman further teaches wherein the electronic components can comprise any components known to one of ordinary skill in the art ([0044]).
Schouenborg/Schulman fail to teach one or more elements attached to the substrate, the one or more elements comprising an energy unit, the energy unit comprising one or more piezoelectric materials used to charge at least one other of the one or more elements.
In related prior art, Goldwasser teaches a similar transdermal patch (see Fig 1a) wherein one or more elements attached to the substrate, the one or more elements comprising an energy unit, the energy unit comprising one or more piezoelectric materials used to charge at least one other of the one or more elements ([0127] piezoelectric fibers charge a battery). .
Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg in view of Schulman as applied to claim 1, and in further view of Kim (U.S. PGPub No. 2006/0112550). 
Regarding claim 37, the Schouenborg/Schulman combination teaches the device of claim 1 as stated above. 
Schouenborg/Schulman fail to teach wherein a dry film photoresist is laminated on the substrate, the dry film photoresist configured to connect the substrate to the pillars.
In related prior art, Kim teaches a similar apparatus wherein dry film photoresists are laminated on substrates to connect the substrate to similar pillars ([0060] and Figs 28-a-h, photoresist films 766 on substrate 762 are configured to connect substrate 762 to pillars of probes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Schouenborg in view of Schulman and Kim to incorporate a dry film photoresist laminated on the substrate configured to connect the substrate to the pillars to arrive at the device of claim 37. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art, since applicant has not disclosed that use of a photoresist film solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the photoresist film as taught by Schouenborg and Schulman both of which teach a secure connection between probe pillars and a substrate without the need for a photoresist film. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/08/2021, with respect to the rejection(s) of claim(s) 1, 3-6, 8-14, 16-22, and 30-33 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, Schulman teaching a similar apparatus comprising a transdermal smart patch.
Applicant's arguments filed 11/08/2021 regarding claim 5 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In the instant case, applicant’s argument are unclear regarding the limitation of “the probe tip being partially formed between sides of the pillar and respective ends of the base of the probe tip”. Applicant’s annotated figures of the instant application and the Thota reference on pages 15-16 of the remarks, while appreciated, provide no clarity regarding the above noted limitation. It is unclear what part of the probe tip 875 is “partially formed between sides of the pillar 270 and respective ends of the base of the probe tip 875” and how this differs from the prior art of Thota, which applicant alleges is “fully formed” between the analogous sides of the pillar and respective ends of the base of the probe tip.  The applicant’s annotated figure of the instant application shows a base of the probe tip 875 (i.e. the proximal portion of 875) being greater in width than the width of the sides of the pillar 270. This is identical to the structure of Thota which discloses a similar base of a probe tip 17 (i.e., the proximal portion of 17) being greater in width than the width of the sides of the pillar 4. Both figures show at least a portion of the probe tip being horizontally located between sides of the pillar and respective ends of the base of the probe tip. As such, these arguments are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794